131 F.3d 145
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Mulade Sam CARSON, Petitioner,v.L.A. CONTAINER TERMINALS;  Industrial Indemnity;  Director,Office of Workers Compensation Programs;  U.S.Department of Labor, Respondents.
No. 96-70893.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997.**Decided Nov. 20, 1997.

Petition for Review of an Order of the Benefits Review Board, No. 95-1356
Before HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Mulade Sam Carson petitions pro se for review of the order of the Benefits Review Board of the Department of Labor ("Board"), affirming the decision of the administrative law judge ("ALJ"), summarily dismissing Carson's petitions for modification of the ALJ's order dated on March 6, 1989.  We have jurisdiction pursuant to 33 U.S.C. § 921(c).  We conclude that the ALJ properly granted respondents' motions to dismiss Carson's petitions for modification because the petitions were filed more than one year after the last payment of benefits.  See 33 U.S.C. § 922;  Intercounty Constr.  Corp. v. Walter, 422 U.S. 1, 9-11 (1975).


3
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly Carson's request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3